Citation Nr: 0804297	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had recognized 
active service from June 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Republic of the Philippines, which denied the benefit 
sought on appeal.  The appellant now resides in Norridge, 
Illinois.  Pursuant to her request in March 2004, her claim 
was transferred to the VA Regional Office in Chicago, 
Illinois (RO).

The veteran testified during a hearing at the RO before a 
Veterans Law Judge in July 2005.  Regrettably, VA was unable 
to make an audio recording of that proceeding, and the case 
was remanded for the scheduling of a second hearing, which 
was held in May 2006.  A transcript of the latter hearing is 
of record. 

In August 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in May 1977 and lists the immediate cause of death as an 
acute myocardial infarction  

2.  The veteran was not service-connected for any disability 
during his lifetime.

3.  Cardiovascular disease, to include myocardial infarction 
and hypertension, was not present during the veteran's 
military service; arteriosclerosis may not be presumed to 
have been incurred therein; and the preponderance of the 
evidence is against a finding that the veteran's cause of 
death is related to his service.

4.  There is no evidence of a disability manifested by 
somnambulism during service or until many years thereafter; 
and there is no competent medical evidence of record 
suggesting a relationship between somnambulism and the cause 
of the veteran's death or his active military service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of letters 
sent to the appellant in January 2004, March 2004, and August 
2006 that fully addressed all four notice elements.  These 
letters informed the appellant of what evidence was required 
to substantiate her claim, and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond.  The 
appellant has also been advised as to how effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains some 
evidence from a private physician, Dr. Arsenio Lopez.  In 
response to the August 2006 VCAA letter, the appellant asked 
for additional time in order to gather additional evidence 
from Dr. Lopez.  In an August 2007 letter, the appellant 
indicated that she traveled to the Philippines in an effort 
to contact Dr. Lopez, however she learned that Dr. Lopez had 
retired and never replied to her requests to secure medical 
evidence.  Based on the above, the Board finds that further 
attempts to secure any additional records from Dr. Lopez 
would be futile.

The record does contain the veteran's service medical 
records, VA medical evidence, private medical evidence, and a 
hearing transcript.  The appellant has not identified, and 
the record does not otherwise indicate, any additional 
available evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.5(a) (2007).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002 and Supp. 
2007).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

When a chronic disease, such as arteriosclerosis, becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


III.  Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran's death certificate reflects 
that he died in May 1977, and the immediate cause of death 
was an acute myocardial infarction.  He was not service-
connected for any disability during his lifetime.

Initially, the appellant does not assert nor does the 
evidence show that the veteran had a myocardial infarction 
during service.  Rather, she asserts that the veteran had 
been diagnosed with hypertension either during service or 
within the first year, and that hypertension led to the cause 
of the veteran's death.  She alternatively asserts that the 
veteran suffered from somnambulism which she feels is related 
to service, and ultimately caused his death.

On review, the Board finds that service connection for the 
cause of the veteran's death is not warranted.   With regard 
to the appellant's assertion that the veteran's somnambulism 
is related to service, and ultimately led to his fatal 
infarction, review of the record shows no complaints of 
somnambulism during service, or a diagnosis for a psychiatric 
disability manifested by somnambulism.  There is also no 
probative evidence that the veteran's somnambulism 
contributed to the veteran's death.  

The Board acknowledges an April 2006 certification of the 
Office of the Provincial Health Office signed by Dr. De Los 
Santos, in which he noted the veteran's past medical history 
revealed chronic recurrent bouts of nightmares and 
sleepwalking or somnambulism as a result of experiences 
during the war.  Dr. De Los Santos added that as a result of 
the constant sleepwalking, the veteran fell in May 1971 and 
sustained a laceration to his head, and from then on, he 
suffered from severe headaches, nausea, vomiting, and 
elevated blood pressure.  

To the extent that Dr. De Los Santos asserts that the 
veteran's somnambulism is related to service, the Board does 
not find his statement probative, as Dr. De Los Santos did 
not provide any treatment records upon which his opinion 
might be based, nor did he cite to any.  Medical opinions 
have no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).    Further, Dr. De Los Santos does not 
relate the veteran's somnambulism to the cause of his death, 
nor does any other evidence of record provide such a nexus.  

The record contains March 2004 statements provided by the 
veteran's brother and sister, indicating that the veteran 
"used to have nightmares at home about the Second World War 
and he would wake up at night sweating and shouting about the 
Japanese enemy."  

The appellant also submitted a statement from the veteran's 
fellow service member, C.A.A., dated in July 2004.  C.A.A. 
indicated that he was in the same infantry division as the 
veteran.  He noted that the veteran developed shell shock, 
trauma, hypertension, nightmares, and sleepwalking.  He 
indicated that there were no doctors at that time to treat 
such disorders.  

While the veteran's brother, sister, and fellow service 
member are competent to state what they witnessed, they, as 
laypersons, are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Espiritu, supra.  

In support of the appellant's contention that the veteran 
developed hypertension during service, she submitted an 
undated document, captioned "Commonwealth of the Philippines, 
Philippine Army Certificate of Relief from Active Duty."  
That copy submitted by the appellant reflects that the word 
entered into the blank for "permanent disability" on this 
certificate, which is an otherwise type- written document, 
has been obscured by the hand-written word "hypertension."  
The record also contains another copy of the same document, 
but that copy was obtained by VA.  Significantly, VA's copy 
does not reflect the handwritten changes that appear on the 
appellant's copy and therefore does not show that the veteran 
had been diagnosed with hypertension in the line of duty.  
The Board finds the version of the document obtained by VA to 
be accurate and genuine; thus, the copy submitted by the 
appellant provides no probative value.  Further, the 
veteran's service medical records are negative for a 
diagnosis of hypertension.  A discharge affidavit dated in 
November 1945 indicates that the veteran had no illnesses or 
wounds.  Physical examination upon discharge showed 
essentially normal findings.

In further support of her claim, the appellant submitted an 
August 2005 statement provided by Dr. Dulawan.  According to 
that statement, the physician noted that the veteran was a 
patient in March 1946 at the Provincial Health Office for the 
Province of Ifugao Lagawe with a diagnosis of hypertension.  
The Board acknowledges that if the veteran had been diagnosed 
with hypertension in March 1946, such diagnosis would fall 
within the first post-service year.  Nevertheless, the Board 
finds Dr. Dulawan's statement, which was rendered 
approximately sixty years following the veteran's discharge 
from service, to be of no probative value, as it is not 
accompanied by any supporting treatment records.  Even 
considering Dr. Dulawan's statement that the medical records 
of patients during the Second World War from 1941 to 1945 
were lost so no charts could be retrieved for that time 
period, Dr. Dulawan does not provide any other evidence upon 
which he based his opinion.  

The Board also notes that Dr. De Los Santos, in his April 
2006 certification indicates that the veteran developed high 
blood pressure and heart problems from injuries received in 
May 1971 (from the fall down the stairs).  

Based on the above, the Board concludes that there is no 
probative evidence of hypertension during service or within 
the first post-service year.  

The appellant was asked to submit evidence in support of her 
claim and yet, she has not provided probative evidence 
showing that the cause of the veteran's death is related to 
his period of service.  The only evidence of record that 
suggests the veteran's death was due to service is the 
appellant's assertion; however, there is no indication that 
the appellant has the requisite professional knowledge of 
medical principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, supra.   

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death.  As noted, no probative evidence has been 
presented to indicate that the veteran's myocardial 
infarction is directly related to service, nor is there is 
probative evidence showing that the veteran's hypertension 
and/or somnambulism is related to service and contributed to 
his death.  Thus, any opinion relating the veteran's cause of 
death to service would be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2007).

In sum, the Board finds that the probative evidence of record 
does not show that the veteran's cause of death, myocardial 
infarction, is related to his military service.  The Board 
sympathizes with the appellant; however, as the preponderance 
of the evidence is against her claim, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007).  Therefore, the claim must be 
denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



			
	THOMAS J. DANNAHER	GEORGE R. SENYK
	               Veterans Law Judge                                      
Veterans Law Judge
         	Board of Veterans' Appeals                            
Board of Veterans' Appeals

                       	

	
___________________________________________
	MARK W. GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


